Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

Anchor structure is formed by a ring anchor (35) with inner threads that engage threads on sheath (Figures 1A-1G, 2A-2C, 3A-3B)
Anchor structure is formed by crimp ring (350, 450) that engages sheath without threads (see Figures 4A-4E, 5A-5C, 6A-6B)
Anchor structure is formed by tube (900), sheath portions (910), and crimp ring (920; see Figures 11A-11F)
Anchor structure is formed by threaded tube (1015) and threaded ring (1020; see Figures 12A-12C)
Anchor structure is formed by tube (1100) and crimp ring (1105; see Figures 13A-13C);
Anchor structure is formed by threaded sheath (1205/1205b), dual-threaded ring (1215), and threaded ring (1220; see Figures 14A-14C);
Anchor structure is formed by threaded sheath (1205/1205b), threaded ring (1300), and crimp ring (1305; see Figures 15A-15C);
Anchor structure is formed by crimp ring (1310) inserted into tapered opening (1360; see Figure 16A);
Anchor structure is formed by crimp ring (1310) and tapered tube (1380) inserted in uniform opening; see Figure 16B);
Anchor structure is formed by crimp ring (1410) with tapered outer surface inserted into uniform opening (see Figures 16C and 16D)

Additionally, the application claims the following distinct sub-species related to the structure of a crimp ring, therefore, if Applicant elects an anchor structure including a crimp ring, Applicant must also elect one of the following sub-species:

Crimp Ring Structure Sub-Species:
Crimp ring with saw-tooth crimp (350, 450; see Figures 4A-4E, 5A-5C, 6A-6B)
Crimp ring with recessed portions with square/rectangular opening (610; see Figures 8A-8C)
Crimp ring with closed recessed portions (655; see Figure 8D)
Crimp ring (700) with recessed portions with oval openings (see Figures 9B, 9D)
Crimp ring (700) with recessed portions with triangular openings (see Figures 9A, 9C)
Crimp ring (800) with peaks and valleys (see Figure 10)


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 27 is generic.  The examiner requests that Applicant identify all claims readable on the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are drawn to different, mutually exclusive anchor structures.  Art that is applicable to one species would not necessarily be applicable to another of the species.  The different structures require different and divergent classification and text query searches, and due to the extensive amount of art in the relevant art areas, a complete search of multiple species and/or sub-species would place an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874